Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Annual Report (Form 10-K) of Temple-Inland Inc. of our report dated February 22, 2011, with respect to the consolidated financial statements of Temple-Inland Inc., included in the 2010 Annual Report to Shareholders of Temple-Inland Inc. We consent to the incorporation by reference in the following Registration Statements: 1) Registration Statement (Form S-8 No. 333-167658) of Temple-Inland Inc. 2) Registration Statement (Form S-8 No. 333-161835) of Temple-Inland Inc. 3) Registration Statement (Form S-3 No. 333-156028) of Temple-Inland Inc. 4) Registration Statement (Form S-8 No. 333-151071) of Temple-Inland Inc. 5) Registration Statement (Form S-8 No. 333-113180) of Temple-Inland Inc. 6) Registration Statement (Form S-8 No. 333-105072) of Temple-Inland Inc. 7) Registration Statement (Form S-8 No. 333-33702) of Temple-Inland Inc. of our report dated February 22, 2011, with respect to the consolidated financial statements of Temple-Inland Inc., incorporated herein by reference, and our report dated February 22, 2011, with respect to the effectiveness of Temple-Inland Inc.’s internal control over financial reporting, included in this Annual Report (Form 10-K) for the year ended January 1, 2011. /s/ Ernst & Young Austin, Texas February 22, 2011
